No
one here took part in the first General Assembly in
1945. We can only imagine how at the end of the
Second World War men and women full of hope were
prompted by a firm resolve to change and make the
world better. They were right. The shortcomings and
weaknesses of our Organization should not in any way
detract from the leading role of the United Nations in
the world.
Do we today share the same spirit that inspired
our predecessors? At the end of this General Assembly
will we feel that we have improved the world?
We welcome the draft outcome document. We
also welcome recent resolutions adopted by the
4

Security Council on counter-terrorism and conflict
prevention, particularly in Africa. We support the early
establishment of a human rights council so as to
promote democracy.
However, the results of the summit meeting do
not fully correspond with Africa’s aspirations. What is
lacking is that long-hoped-for impetus that would
enable every Member State to express its views, give
hope to our peoples, preserve the balance of nature and
enable us to ensure the futures of all the world’s
children. We need to further strengthen our efforts by
trying fresh approaches.
First of all, it is high time to strengthen the role
of the General Assembly. It is also time for Africa to
be better represented within United Nations bodies,
and in particular on the Security Council. That is a
matter of justice, but it is also a necessity for the
development of our continent. Having Africa’s voice
heard on the international level and allowing it to share
in responsibilities on a global level are marks of
concern and respect for our States and our peoples. Let
us put an end to the exclusion of the African continent.
We want to make our full and complete contribution to
debates and decision-making on issues that concern
how our world works.
The discussions in recent months have focused on
institutional reform at the United Nations. That is a
very important question. It is also important for Africa.
But we would ask you to expand the discussion so as to
properly define the role that the Organization should
play in world development. The United Nations should
be more than just a crisis management body — a body
that addresses poverty, disasters and emergencies. Let
us convert it into a body that inspires us with hope. Let
us work together for development, justice and equity.
The sixtieth anniversary of the United Nations
should mark the beginning of a new era in which we
will have the opportunity to build a more prosperous,
more just, more democratic and more environmentally
aware world — a world that is sounder, healthier, more
responsible and more united.
We need to work out strategies and plans that
arouse enthusiasm among nations and attract the
fervent hopes of our peoples. We will only change the
world if we can secure the support of our populations.
The United Nations must devise and adopt the
necessary measures to establish a more balanced world.
All the crises, the wars, the questions of security and
terrorism, the world’s epidemics — all of those have
concrete causes.
The Secretary-General rightly quoted one of the
United Nations purposes from the preamble to the
Charter: “to promote social progress and better
standards of life in larger freedom”. Our peoples want
to have real opportunities. Quite rightly, they call for
the favourable conditions that will allow them to take
advantage of those opportunities.
Our Organization is 60 years old. Much has been
achieved in decolonization and peacekeeping, for
instance. Five years ago we defined the Millennium
Development Goals. Now we must go still further. Let
us devise a genuine global strategy for development, a
strategic partnership with a clear-cut vision and more
ambitious goals.
As regards Africa, what is lacking is a clear
vision of its future. It can be seen that Africa is still a
poor continent. Nonetheless, Africa has the potential to
be rich. The previous General Assembly provided me
with an opportunity to propose a “Marshall Plan for
Africa”. The Prime Minister of the United Kingdom
made the same proposal and the President of the World
Bank, Mr. Paul Wolfowitz, has also spoken of a plan of
action for Africa. Let us ask other donors to join in this
initiative.
The Marshall Plan for Africa should cover much
more than a call to cancel debt and increase financial
support. It should take into account Africa’s potential
and the right steps that are needed to realize it. It
should build a positive image of our continent and
determine the role that it could play in economic,
political, social and cultural spheres.
Globalization highlights the economic dimension
of international relations. However, we need to invest
more in the social dimension of development by
enhancing the role of the Economic and Social Council
so as to meet the legitimate aspirations of our peoples.
The future of Africa lies, of course, with its
children. The plan for Africa should describe how we
can approve the transfer of knowledge and how we can
ensure access for young Africans to the world’s
knowledge and expertise, so that the intellectual
potential of millions of people will not be wasted.
We need to increase literacy levels. We also need
an educational system that meets international
5

standards of quality and effectiveness — a system that
will foster creativity and help our peoples to realize
their dreams; a system that will optimize our countries’
human resources so as to enable us to play an
important role in the world economy; a system which
will help to close the digital divide among nations.
Saving African children also means feeding them.
In that respect, overcoming hunger in Africa is an
urgent challenge, as millions of people will be affected
by this crisis.
Madagascar, as a new member of the Southern
African Development Community, urges the General
Assembly to make that crisis its highest priority. We
must act rapidly and with resolve.
Let us also improve the situation of women. They
deserve to play a more significant role in civil society
and in the economic and political arena.
I have personally been asked by the Water,
Sanitation and Hygiene (WASH) project to share their
concerns with you. Indeed, one of the most
burdensome daily chores of African women is
providing a family with water. Access to drinking
water for all frees women from servitude and thus
preserves their dignity. Moreover, the issue of water
management is inseparable from those of sanitation
and hygiene. Water is a source of life and a great
economic asset. The development of hydroelectric
energy is one solution to Africa’s energy deficit. Let us
not forget that rational water management will enable
us to achieve food self-sufficiency.
Such a Marshall Plan should include the
protection and development of natural resources, which
are crucial to our continent. To that end, we have a
vision, which we call “Madagascar, naturally”.
Two years ago in Durban, I announced our
decision to triple the extent of protected areas in the
country so as to ensure the preservation of our rich and
unique biodiversity. We took the decision to earmark 8
per cent of funds stemming from the cancellation of
external debt for the funding of our protected-area
system.
The African continent already is involved in the
preservation of natural resources for the world and will
increase its efforts in that area.
Let us focus on agribusiness by creating more
opportunities for processing our natural products and
thus enhancing the value-added that they bring to our
countries. This is the approach that Madagascar is
taking now, with the support of donors. Let us foster
initiatives to establish a fair and equitable trading
regime among nations, such as the reduction of trade
barriers.
In short, such a Marshall Plan should make it
clear that the African continent can prosper by
shouldering its responsibilities. We need to speak more
of our assets than of our weaknesses. We need to speak
of our potential rather than our lack of resources. The
world wants to invest in our potential. Let us find a
fresh approach. Let us create a new image, a new, clear
vision for Africa. It is only through such a vision,
along with a genuine global strategy for development,
that the Millennium Development Goals can be
achieved.
Such an approach must incorporate the various
international and bilateral programmes and projects
whose differing structures, objectives and content
make them complicated to manage and hinder the
identification of possible synergies. But it is incumbent
on us to ensure the effective coordination of
development and thus adopt the concept of country
ownership. We in Madagascar have taken the initiative
of setting up national programmes in which all donors’
projects are incorporated.
The world must heed the needs of Africa, but
Africa must also face up to its responsibilities by
strengthening democracy, good governance and the
rule of law.
The discussions on the role and the structure of
the United Nations which have taken place in the
context of the sixtieth anniversary offer us an
exceptional opportunity. Let us create more equitable
structures that are better suited to today’s needs and
realities. Let us draw inspiration from the spirit of the
founding fathers of our Organization.
Let us be nations united in spirit, with a global
vision and strategy of development for a world that is
not only more dynamic but also more balanced, more
equitable and more responsible. Let us work towards
that end.